            Case 2:18-cv-01115-RSL Document 109 Filed 10/02/18 Page 1 of 2




 1                                                                  The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9                                                     )
     STATE OF WASHINGTON, et al.,                      )    No. 2:18-cv-1115-RSL
10                                                     )
       Plaintiffs,                                     )    NOTICE OF CHANGE OF
11                             v.                      )    ADDRESS
                                                       )
12   UNITED STATES DEPARTMENT OF                       )
     STATE, et al.,                                    )
13                                                     )
       Defendants.                                     )
14                                                     )
15

16          To the Clerk of the Court and all parties of record:
17          Please enter the following change of address for Steven A. Myers as counsel for
18   Defendants in this matter. All future correspondence and other communications regarding this
19   matter should be directed Mr. Myers at the address and phone number below.
20   Dated: October 2, 2018                       Respectfully submitted,
                                                  /s/ Steven A. Myers
21
                                                  Steven A. Myers (NY Bar No. 4823043)
22                                                Trial Attorney
                                                  United States Department of Justice
23                                                Civil Division, Federal Programs Branch
                                                  1100 L Street NW
24                                                Washington, DC 20005
                                                  Tel: (202) 305-8648
25
                                                  Fax: (202) 616-8470
26                                                Email: Steven.A.Myers@usdoj.gov

27                                                Counsel for Defendants
     Notice of Change of Address
                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 1                                         Civil Division, Federal Programs Branch
                                                                                                  1100 L St. NW
                                                                                         Washington, DC 20005
                                                                                                   202-305-8648
            Case 2:18-cv-01115-RSL Document 109 Filed 10/02/18 Page 2 of 2




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on October 2, 2018, I electronically filed the foregoing using the

 3   Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.

 4
     Dated: October 2, 2018                             /s/ Steven A. Myers
 5                                                      Steven A. Myers
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Notice of Change of Address
                                                                             United States Department of Justice
     (No. 2:18-cv-1115-RSL) – 2                                         Civil Division, Federal Programs Branch
                                                                                                  1100 L St. NW
                                                                                         Washington, DC 20005
                                                                                                   202-305-8648
